DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 14-19, and the species iii., npLcn2 and pLcn2 (claims 17-19), and the body fluid as control/sample, in the reply filed on 09/30/2021 is acknowledged.
Although claims 1-11 and 14-16 are drawn to the non-elected species (only npLcn2, rather than the combination of npLcn2 and pLcn), upon further consideration following search and consideration of the elected species, the claims are examined below. 
Claims 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups of invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2021.
Claims 1-11 and 14-19 are examined below.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/CN2016/103792, filed 10/28/2016.

Information Disclosure Statement
The information disclosure statements (IDS) filed 05/26/2019 and 05/06/2019 have been considered, initialed and are attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of detecting npLcn2 (or for measuring the ratio of pLcn2/npLcn2) to indicate increased risk of specific future cardiometabolic disease, is not enabled for methods of treating and/or managing and/or preventing a cardiometabolic disease, as presently claimed. 

to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level
of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of
direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use
the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The presently recited claims encompass preventing a cardiometabolic disease in a subject (see the preamble at claim 1, “A method for treating and/or managing and/or preventing a cardiometabolic disease in a subject” and further the claim reciting “administering to the subject a therapy designed to treat and/or manage and/or prevent the cardiometabolic disease”). 
The claim amounts to performing a step of administering a preventative therapy against cardiometabolic disease (cardiometabolic disease broadly encompassing any disease of cardiac system caused by a clustering of interrelated risk factors that promote the development of atherosclerotic vascular disease and/or type 2 diabetes mellitus, see page 5 of the originally filed specification).
Further the claims encompass treating or managing cardiometabolic disease (broadly encompassing any cardiometabolic disease) by administering therapy (claim 1), particularly an antibody (see claim 2).
	As a result, the nature of the claimed invention, is directed to methods of preventing, treating and/or managing cardiometabolic disease by administering therapy based on the level of measured npLcn2.
The prior art does not recognize any particular treatment as being directly or effectively preventative of cardiometabolic diseases, generally. In particular, the prior art does not appear to 
Regarding the state of the prior art, npLcn2 (also referred to as NGAL, among other names) is not recognized as specific for cardiometabolic disease as claimed (not specific for it diagnostically). For example, see Sorsa et al., US Patent No. 5,866,432, teach NGAL in relation to other disease, such as periodontal disease (abstract and claims); Tu et al., US PG Pub No. 2009/0123970, for example at para [00132] teach NGAL in relation to renal tubular injury, but also related to cancer and sepsis; and WO2010045585 (see the abstract), teaches the marker in relation to HIV-associated nephropathy. 
Regarding the predictability and relative skill of those in the art, it is not readily predictable that those having ordinary skill can prevent cardiometabolic diseases, or further can prevent diseases exhibiting the aspects as recited (and as indicated as exhibited by those with said diseases). While preventative measures are recognized in the art in order to reduce an individual’s risk of cardiometabolic disease, the present application has not sufficiently demonstrated the claimed invention is capable of preventing cardiometabolic disease.
The originally filed specification provides no specific working examples demonstrating the ability to administer a therapy, for example an antibody as recited at claim 2, designed to prevent cardiometabolic disease. Further there are no specific examples that demonstrate an antibody species that binds to pLcn2 or npLcn2, that prevents cardiometabolic diseases, as claimed, or for treating/managing cardiometabolic disease, as also claimed.
Rather, the specification provides examples showing differences between the pLcn2 level and npLcn2 level in a community cohort, showing differences exhibited between gender (Example 1), shows correlations among samples from healthy volunteers (the community cohort, 
None of the examples support or demonstrate the ability to administer therapy, such as an antibody for either form (npLcn2 or pLcn2) in order to successfully prevent, treat and/or manage cardiometabolic disease.
Further, regarding the method as being preventative, there is no way of assuring that a subject did not/does not acquire a cardiometabolic disease as a direct and implicit result of administering a preventative therapy. 
Regarding the breadth of the independent claim, claim 1 broadly recites “cardiometabolic disease” and is not limited to any particular disease. Similarly the claim broadly recites “administering to the subject a therapy designed to treat and/or manage and/or prevent the cardiometabolic disease”, without limiting to any particular form of treatment or therapeutic. It is further unpredictable that any and all possible therapies would be applicable as treatments for any and all possible cardiometabolic diseases, as so broadly recited. Even if the claims were limited to the therapy of claim 2, namely antibody, it is also not predictable that, for example, an antibody (such as any antibody that binds as claimed) can readily prevent any and all possible cardiometabolic diseases.
Additionally, Applicant’s own disclosure also supports it is unpredictable that the level(s) of the claimed marker(s) (pLcn2 and/or npLcn2) are able to prevent, manage and/or treat cardiometabolic disease as claimed. See for example, para [0038] of the PG publication which indicates elevated levels are also observed for subjects who undergo cardiothoracic surgery. See also, based on Applicant’s disclosure (PG Pub para [0097]), differences in both pLcn2 and npLcn2 in serum samples are observed between male and female subjects, yet in urine samples 
The originally filed specification lacks direction and/or guidance specific as to how one of ordinary skill would treat and/or manage and/or prevent cardiometabolic disease as claimed. There is insufficient direction and guidance in the present disclosure regarding how to make and use the claimed invention without undue experimentation. 

Written Description
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “administering to the subject a therapy designed to treat and/or manage and/or prevent the cardiometabolic disease”; specifically the claims refer a genus of treatment described only in terms of its functional ability (i.e., its ability to treat and/or manage and/or prevent cardiometabolic disease”). 
 The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of an application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and prima facie case are discussed below.
See the originally filed specification at page 5, Applicant indicates “cardiometabolic disease” as referring to a disease of cardiac system caused by factors that promote the development of atherosclerotic vascular disease and/or type 2 diabetes mellitus. See further at page 5, the specification indicating certain aspects of a cardiometabolic disease, that such disease as claimed does not require presence of all of the recited aspects, that certain aspects, as well as additional unlisted aspects, may be present. As a result, the boundaries of what may be considered such disease, are also nearly limitless. 
Regarding specific embodiments in the specification, the specification indicates therapy can include an antibody or fragment thereof that specification binds Lcn2 (see for example, the specification at page 14, or claim 2). Further at page 2, the specification indicates therapy may be dialysis or an inhibitor that interferes with npLcn2 expression or activities (however, no specific examples of such inhibitors is indicated).
See as cited in detail previously above, as noted by the cited evidence (see the rejection under 35 U.S.C. 112(a) regarding enablement) the claimed biomarker is further not specific to cardiometabolic disease (which as noted, is extremely broad in terms of disease encompassed).
In the present case, there is no specific correlation between structure and function such that one can readily visualize which of the many possible “therapies” encompassed by the broad language could or would be “designed” or capable of the recited intended functional limitation. 
For example, it is not readily predictable that all antibodies (for example, such as antibodies that bind the terminal portions of the proteins) will inhibit or interfere with expression or activity of npLcn2, and notably activity as referred to in the specification broadly (the specification is not clear as to any or which inhibited activities could or would treat, manage and/or prevent cardiometabolic disease). 
In the instant application, there is a lack of written description for a method as claimed, namely “administering to the subject a therapy designed to treat and/or manage and/or prevent cardiometabolic disease”. While the specification discloses treatments that may interfere or inhibit the marker recited, the specification does not specifically disclose treatments or demonstrate the use of treatments to, for example to “prevent” cardiometabolic disease, as broadly recited. 
Regarding the species at claim 2, namely antibody as the therapy, it was known in the prior art that small changes in antigen structure profoundly affect antibody-antigen interactions. Harlow & Lane (Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pages 23-26) discus how even small changes in antigen structure can profoundly affect the strength of an antibody-antigen interaction. See entire selection, in particular page 26, first full paragraph. In particular, the loss of a single hydrogen bond can reduce the strength of interaction by 1000-fold (ibid).
Many other researchers have reported similar findings to those of Harlow & Lane. For example, Lederman et al. ("A single amino acid substitution in a common African allele of the CD4 molecule ablates binding of the monoclonal antibody, OKT4" Mol Immunol. 1991 
Similarly, Colman et al. (Research in Immunology, 1994; 145(1): 33-36) teach that amino acid changes in an antigen can effectively abolish antibody antigen binding entirely (see entire document, particularly pages 33-34).
Although it is possible (with aid of a computer) to determine or predict possible antibodies capable of the binding pLcn2 and/or npLcn2, it is not apparent from the claims or the specification which of these antibodies would then also be capable of the required functional limitation, namely it is not possible to know which species would necessarily qualify as “therapy designed to treat and/or manage and/or prevent” cardiometabolic disease as claimed. It is not clear from the claims or specification to what part of the target(s) an antibody would need to bind in order to be deemed a “therapy” as claimed.
The disclosure does not allow one skilled in the art to visualize or recognize the identity of the subject matter (the designed therapy) recited at the claims. As a result, the inventors cannot be said to have “possessed” the claimed invention. For these reasons, the claims fail to meet the written description requirement under 35 U.S.C. 112(a). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The preamble of claim 1 recites “a method for treating and/or managing and/or preventing cardiometabolic disease”, the claim language it indefinite because “treating” and “managing” suggests a subject has disease, while “preventing” suggests a subject does not yet have disease. It is not readily clear how a subject can both simultaneously have and not have a disease, as is encompassed by the present claim language (see the claim recites “and/or”).
Claim 1 further recites “therapy designed to treat and/or manage and/or prevent the cardiometabolic disease”, thereby limiting a “therapy” in terms of what it does, rather than what it is. The claim language is indefinite because it is unclear what, if any, structural limitation this recited language imposes on “therapy” such that would distinguish “therapy” as claimed from therapies as disclosed by the prior art. As such, the boundaries of the claim are unclear, because it cannot be determined what is encompassed by “therapy designed to…” as presently recited.
Claim 7 recites parenthesis in the claims, namely “mucus (including nasal drainage and phlegm). The claims are indefinite in the use of the expressions in parenthesis in that it is not clear whether the parenthetical recitations are intended to be limiting or exemplary.
Claim 8 recites the limitation "the level of pLcn2 and/or npLcn2" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The independent claim from which claim 8 depends previously only recites measuring “npLcn2”, not level of pLcn2 or level of both of npLcn2 and pLcn2. However, the claim language at claim 8 suggests previous limitations introducing measurement of both levels. 
Claims 18 and 19 recite “about 110 ng/ml or about 400 ng/ml” and “about 11 ng/ml or 26 ng/ml”, respectively, the claim language “about” is considered indefinite claim language because 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions, namely abstract ideas, without significantly more. The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
	Claim 1 recites “identifying the subject as: i) having or having high risk of developing the cardiometabolic disease based on the level of npLcn2 in the test sample...” or “ii) identifying the subject as not having or having low risk developing the cardiometabolic disease based on the level of npLc in the test sample”. 
	The steps of identifying, as recited at independent claim 1, is an abstract idea. Specifically “identifying” as claimed is considered to fall under the indicated groupings of Abstract Ideas; in particular, is a mental process, as “identifying the subject” as having disease or risk of disease based on the assayed level amounts to concepts performed in the human mind, such as merely observing the results of the assay and forming an evaluation, judgement or opinion. The claims, under their broadest reasonable interpretation, cover performance of identifying risk solely within the human mind, or by a human using pen and paper.
	Claim 17 recite “determining whether the level of pLcn2 and/or npLcn2 in a test sample obtained from the subject is above or below the threshold level”.

	Additionally, comparing information regarding a sample to a control or target data (in this case, comparing to a numerical threshold value) further represents abstract ideas.
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
The recited threshold values (further limited at claims 18 and 19) also constitutes abstract ideas (a cutoff or threshold value being itself a mathematical concept). The recitation of specific numerical ranges for the cutoff values (“threshold level for pLcn2 is about 110ng/ml or about 400ng/ml” and “threshold level for npLcn2 is about 11 ng/ml or 25 ng/ml”) merely narrows the abstract idea, which does not make the comparison step less abstract and is not sufficient to provide eligibility on its own.
Step 2A, Prong 2

Claim 1 does recite the required step of “determining the level of non-polyaminated lipocalin-2 (npLcn2) in i) a test sample obtained from the subject” (this is the only required step prior to “identifying” at step c). However, such a step is insufficient to integrate the judicial exception into a practical application because the purpose of this step is merely to obtain data. This step does not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Circ. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). 
Regarding claim 1, although the claim further recites steps which amount to administration of a therapy, the steps are not necessarily required. For example see the claim recites at step (c), “identifying the subject as: i) having or having high risk of developing the cardiometabolic disease based on the level of npLcn2 in the test sample and optionally, administering to the subject a therapy designed to treat and/or manage and/or prevent the cardiometabolic disease, or ii) identifying the subject as not having or having low risk of developing the cardiometabolic diseased based on the level of npLcn2 in the test sample and withholding from the subject the therapy designed to treat and/or manage and/or prevent the cardiometabolic disease”. Each of i) and ii) are recited in alternative form, and ii) amounts to taking no action (i.e., withholding therapy amounts to not administering a therapy, i.e., doing nothing/no action). 
Additionally, although the “administering to the subject therapy” is not necessarily required as discussed above, it is further noted that this is not recited as a specific or particular 
When evaluating such “treatment” limitations, it is necessary to consider the following relevant factors: the particularity or generality of the treatment limitation(s), whether the limitation(s) have more than a nominal or insignificant relationship to the exception(s), and whether the limitations are merely extra-solution activity or field of use. 
As indicated above, “administering to the subject therapy designed to treat and/or manage and/or prevent the cardiometabolic disease” is a step that is not particular, and is instead merely instructions to “apply” the exception in a generic way. As a result, even if amended to omit step ii, step i itself is not sufficient as presently recited to integrate the mental analysis step into a practical application.
Although dependent claim 2 does recite administering “antibody”, the claim is still extremely general, and is not limited to any specific or particular antibody (and there is no indication what antibodies are considered antibodies capable of treating and/or managing and/or preventing cardiometabolic disease). Even further, as discussed above, the treatment/therapy is recited in alternative form, and is not clearly required of the claimed method.
Regarding claim 17, see claim 17 recites no further step or elements which are considered to amount to a practical application of the judicial exception. Specifically, there is nothing recited at the claim which applies, relies on or uses the judicial exception.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"

Measuring the level of npLcn2 in a test sample obtained from a subject fails to go beyond that which is considered well-understood, routine and conventional in the assay art. The marker npLcn2 (also referred to as NGAL) is routinely measured by assay (such as immunoassay), see for example as supportive evidence of this position, Xu et al., US PG Pub No. 2008/0095782A1, abstract and claims), Bonventre et al., US PG Pub No. 2011/0287964A1, e.g., at para [0015], and also Birkenmeyer et al., US PG Pub No. 2010/0227775A1 at the abstract. 
Furthermore, every application of the judicial exception would require determination of the level of npLcn2 in a sample. Limitations that are necessary for all practical applications of a judicial exception, such that everyone practicing the judicial exception would be required to perform those steps or every product embodying that judicial exception would be required to include those features, would not be sufficient to confer patent eligibility. In this case, everyone practicing the judicial exception would need to determine the level of npLcn2. 
When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an assay. See also MPEP 2106.05(g).

Appending a generic, routine, and obvious post-solution treatment step does not provide a sufficient inventive concept to satisfy § 101. As was the case in Mayo and Ariosa, the method claims at issue here amount to "nothing significantly more than an instruction to doctors to apply the applicable laws when treating their patients" using "conventional steps, specified at a high level of generality." Mayo, 132 S. Ct. at 1298, 1300; Ariosa, 788 F.3d at 1377-78.
There is also evidence of record to indicate that the additional elements, alone or in combination, do not go beyond well-understood, routine and conventional activity in that others had previously measured npLcn2 (also known as NGAL) and administered a therapy (see for example Xu et al., as cited in detail below, and as summarized at the abstract).
Therefore, the evidence of record indicates that it was known to both measure levels of npLcn2 as claimed as well as to also treat the same subjects with treatments reading on treating cardiometabolic disease as claimed. The additional steps/ elements in the claim, when considered alone or in combination, are insufficient to add significantly more.
In addition, as discussed above the recited “therapy” step of claim 1 is also insufficient to add significantly more as it is recited at a high level of generality (no specific treatment is set forth). Broadly or generically treating is tantamount to a mere instruction to “apply” the judicial exception using well-understood, routine or conventional techniques in the field. It does not go beyond general instructions to apply or use the judicial exception. A bare statement of a judicial exception, even a newly discovered judicial exception or very narrowly judicial exception, is not sufficient to integrate the judicial exception such that it is practically applied. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-11 and 14-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xu et al., US PG Pub No. 2008/0095782A1.
Xu teach methods for assessing risk to develop and/or the progression of obesity or obesity induced metabolic disorders (such as glucose intolerance, insulin resistance and Type 2 diabetes) in mammalian subjects by determining the concentration (the level) of circulating lipocalin-2 in a sample from a subject (blood, urine, saliva, cerebrospinal fluid) and comparing the level to a reference level (see paras [0047]-[0059]). Xu teach at para [0047], if the level is above the reference, the subject has increased risk or propensity of developing glucose intolerance, insulin resistance or Type 2 diabetes. See further, Xu teach treating those at increased risk or propensity, by administering a lipocalin-2 antagonist, such as an anti-lipocaline-2 antibody (thereby also addressing present claim 2, see paras [0051]-[0052]).
Although the preamble of the claim recites ‘a method for treating and/or managing and/or preventing cardiometabolic disease”, the body of the claim indicates “identifying” a subject as DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3). Regarding steps of “preventing” for example, in the instant case, the statements in the preamble fail to provide antecedent basis for terms in the body of the claim; there are no active method steps which amount to preventing future cardiometabolic disease.
Xu does teach the same active method steps as presently claimed, as such, Xu does anticipate the claimed method of treating and/or managing and/or preventing cardiometabolic disease (when given broadest reasonable interpretation, each of glucose intolerance, insulin resistance and diabetes are considered causes/factors that promote development of disease of the cardiac system, see for example the original specification at page 5, and see as discussed above, Xu addresses increased risk of having and applying treatment as claimed).
	Xu is teaching npLcn as claimed, see the sequence at para [0039] (comprising Cysteine and not Alanine). 
	Regarding claim 3, the limitations of claim 3 are drawn to the control sample, however, see the recited language at claim 1, the control sample is recited as optional “optionally a control sample”. Regarding claims 4-7, see Xu teach sample such as blood, urine, and cerebrospinal fluid (see e.g., para [0047]).
	Regarding claims 8 and 9, see Xu teach measuring npLcn2 determined by an antibody based assay (e.g., para [0049], including ELISA, using antibody specific for npLcn2, see also paras [0021]-[0022]).

	Regarding claim 11, see Xu teach mammals such as humans (para [0030]).
	Regarding claim 14, see as cited in detail above, Xu is teaching an assay method comprising determining the level of npLcn2 in a test sample. Although the claims recite determination in a control is optional, see as cited above Xu further teaching determining level in a control sample. 
	Regarding claims 15 and 16, see as cited above, Xu teach antibody based assay, such as ELISA.
	Regarding claim 17, in addition to the above citations, see also Xu teach determining whether the level of npLcN in the test sample is above or below a threshold level (i.e., a reference level, see as cited above and also at para [0010]).
 Regarding claim 18, reciting wherein the test sample is a urine sample and the threshold level of pLcn2 is about 11/ng/ml or about 400 ng/ml, see as cited above claim 17 recites “pLcn2 and/or npLcn2”. The independent claim does not require measuring pLcn2 (recited as “and/or”). Xu does teach sample such as urine (see e.g., para [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. in view of Buechler et al., US Patent No. 5,939,272 and Barasch et al., US PG Pub No. 2005/0261191.
See Xu et al. as cited in detail previously above, Xu teach methods substantially as claimed. 
Although Xu et al. anticipates the independent claims as presented because Xu teaches determining npLcn2 (and teaches measuring npLcn2 in a sample such as urine), Xu et al. fails to teach wherein the threshold level of npLcn2 is about 11ng/ml or 26 ng/ml (claim 19). 
Buechler et al. teach threshold assays in which a detectable result is observed when the target analyte is present at a concentration greater than a defined cut-off point or threshold concentration (see in particular the abstract; column 1, lines 15-30; column 19, line 23 to column 21, line 18; column 30, line 16 to column 32, line 41). For example, the selected threshold can be the upper limit of a normal range for a target analyte that is elevated under certain conditions (see also column 8, lines 38-46 and line 66 to column 9, line 4; and the claims). 
Buechler et al. teaches that the threshold concentration can be selected to be equivalent to any concentration appropriate to the ligand of interest in order to serve as a calibration point for the assay (column 5, lines 5-8). 
Barasch et al. teach NGAL (i.e., npLcn2) in normal subjects is about 22 ng/ml in urinary samples (see para [0174]).
It would have been prima facie obvious to one having ordinary skill in the art at the time to have arrived at the claimed threshold for npLcn2 (a threshold of for example, 26 ng/ml) as an obvious matter of applying a known technique to a known method, and further as an obvious matter of optimization of routine experimental procedure. 
In particular, the prior art recognized the base assay as taught by Xu, for measuring urinary npLcn2 as claimed. Additionally it was known in the art at the time to select a threshold that is the upper limit of a normal range for a target analyte (Buechler), and further it was known 
Further, Buechler, teach one can arbitrarily select concentration/level of a marker in order to define a cutoff/threshold levels supports that the amount by which a protein level is considered “elevated” (or positive) is a variable which is a result effective variable (i.e., the amount why which something is elevated results in whether or not an assay/test is considered positive). For this reason, because the threshold/cutoff level in terms of the amount by which an analyte is ‘elevated’ (or changed) compared to a control is a result effective variable which determines whether or not an assay is actually positive (i.e., is actually elevated), it would have been obvious to have optimized experimental conditions in order to arrive at the claimed threshold level. One of ordinary skill would have a reasonable expectation of success optimizing to arrive at this threshold because this was an art recognized technique for interpreting an assay result (Buechler), and further because Barasch is teaching a level considered representative of urinary level in normal, healthy subjects (the level consistent with the threshold as presently claimed).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. in view of Adamczyk et al., US PG Pub No. 2010/0105150.
Xu teach a control sample obtained from a population of subjects that are not obese/and or do not have an obesity induced metabolic disorder (para [0024]).

	It would have been prima facie obvious to one having ordinary skill to have modified Xu as a simple substitution of one known control for another; in particular to have relied on an individual as a control sample, rather than a sample representative of a population of individuals. In particular, the prior art contained the base method as taught by Xu (see as detail above, for determining level of npLcn2). Further the prior art recognized the use of either a level measured from an individual or a population (Adamczyk) as suitable for a control specimen in order to assess an amount in a test sample. One having ordinary skill in the art could have substituted one known element for the other and the results of the substitution would have predictable (namely would have achieved the same predictable result, i.e., an assessment of the level in the test subject/patient sample). One having ordinary skill would have a reasonable expectation of success, see Adamczyk is teaching the same type of marker protein (NGAL, i.e., npLcn2), and further one would have a reasonable expectation of success considering the art supports that use of either of a control from an individual or a population is known as alternatively suitable for such assays (for interpreting the results of an assay measuring a protein level in a test subject/patient).

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641